Citation Nr: 1437607	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO. 11-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one disability is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the Veteran's claim for service connection for PTSD to a claim of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder. Id.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2005 rating decision denied service connection for PTSD. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.
	
2. The evidence associated with the claims file subsequent to the November 2005 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The November 2005 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The reopened claim requires further development, which is addressed in the remand section, below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for PTSD in a November 2005 rating decision. The Veteran was notified of the decision, and did not submit a notice of disagreement or new and material evidence within the applicable one year appellate period. Therefore, the November 2005 rating decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in November 2005 consisted of the Veteran's service and VA treatment records, as well as the Veteran's lay statements. The evidence did not show that the Veteran had a diagnosis of PTSD or an in-service stressor. Evidence received since the rating decision includes private treatment records from Larned State Hospital, VA treatment records from January 2006 to May 2006, and additional lay statements from the Veteran. Of particular note are the private treatment records from Larned Hospital, which reflect a diagnosis of PTSD, and a February 2013 VA treatment record reflecting a diagnosis of PTSD. There is no evidence that the examiner who provided the diagnosis at Larned Hospital was not competent, and the evidence is presumed credible for the purposes of reopening. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current diagnosis of PTSD. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is reopened; the appeal is granted to this extent only.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of PTSD, he has reported experiencing in-service stressors, and there is insufficient competent medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's PTSD is etiologically related to his service.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The Veteran should be requested to provide further information concerning the stressors claimed in his August 2012 Board hearing, to include providing the Veteran with VA Form 21-0781, Statement in Support of claim for Service Connection for PTSD.

Any further development deemed necessary with respect to the verification of the Veteran's claimed stressors, to include contacting the Joint Services Records Research Center (JSRRC), should be completed.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran currently have PTSD according to the diagnostic criteria in the DSM-IV?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD was incurred as due to service?

c) If the Veteran does not have PTSD according to the DSM-IV, does the Veteran have any other current psychiatric disorders, to include bipolar disorder?

d) If yes, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's other acquired psychiatric disorder, to include bipolar disorder, was incurred as due to service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to a June 2008 psychological assessment diagnosing the Veteran with bipolar disorder and a July 2010 private evaluation diagnosing the Veteran with PTSD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


